The plaintiffs’ petition for certification for appeal from the Appellate Court, 84 Conn. App. 656 (AC 22644), is granted, limited to the following issues:
“1. Whether the Appellate Court properly reversed the judgment based upon the trial court’s decision to award additional peremptory jury challenges in the absence of any showing of harm?
“2. Whether the Appellate Court properly determined as a ‘matter of law’ that the plaintiffs’ evidence of economic damages was inadequate?”
SULLIVAN, C. J., and NORCOTT, J.,
did not participate in the consideration or decision of this petition.
*934Decided October 19, 2004
Jeffrey R. Babbin and Kenneth D. Heath, in opposition.